Case 1:18-cv-01387-CFL Document 246 Filed 03/28/19 Page 1 of 7

In the Guntted States Court of Federal Clans

No. 18-1387T
(Filed: March 28, 2019)

(NOT TO BE PUBLISHED)

PAs aR oS vhs ass hs ole ois 8 ois oe oes Ag eR eee 2a ae ae te ft eo a

JOHN W. BARRY, ef ai.,

Plaintiffs,

UNITED STATES,

Defendant.

)
)
)
)
}
Vv. )
)
)
)
)
)

ESRC ae Rt oe oe fe ok of cok a aR ok oR ok ok 2 aK ok aR OK coke aR aR a ak

John W. Batry, pro se, Pemberton, NJ; Karrine N. Montaque, pro se, Valley Stream, NY;
Moses Nelson, pro se, Bridgeport, CT; Joel Adeyemi Omotosho, pro se, Bridgeport, CT; Julio
Ruiz, pro se, Bridgeport, CT; Patricia Hinds, pro se, West Haven, CT; Elba M. Viera Lopez, pro
se, Bridgeport, CT; Rosemarie M. Lastimado-Dradi, pro se, Ridgefield, WA; Elvah Bliss
Miranda, pro se, Waipahu, HI; Daniel B. Miranda, pro se, Waipahu, HI; Marciaminajuanequita
R. T. Dumlao, Honolulu, HI; Rosalie O. Libanag, pro se, Ewa Beach, HI; Rodrigo B. Libanag,
pro se, Ewa Beach, HI; Hannah K. Hart, pro se, Honolulu, HI; Brigida E. Chock, pro se, Ewa
Beach, HI; Michael T. Chock, pro se, Ewa Beach, HI; Leonicio Bautista, pro se, Honolulu, HI;
Scott F. Hawver, pro se, Ewa Beach, HI; Beverly Braumuller-Hawver, pro se, Ewa Beach, HI;
Paul K. Meyer, pro se, Kilauea, HI.

Katherine R. Powers, Trial Attorney, Court of Federal Claims Section, Tax Division,
United States Department of Justice, Washington, D.C., for defendant. With her on the motion
and brief were Richard E, Zuckerman, Principal Deputy Assistant Attorney General, Tax
Division, United States Department of Justice, Washington, D.C., and David I. Pincus, Chief,
Court of Federal Claims Section, Tax Division, United States Department of Justice,
Washington, D.C.

OPINION AND ORDER
LETTOW, Senior Judge.

Twenty plaintiffs have brought suit in effect contending that the Internal Revenue Service
(“IRS”) was and is without authority to pursue the collection of tax against them. They identify

7028 O40 9002 1393 2,49 7016 GO4O OO01 1343 2201 7016 OO4O ooo1 13493 2225
70448 OO40 O001 1343 2454 7018 DO4O OOOL 1393 2195 7028 O40 GoOL 1343 2157
7028 0040 0002 1393 242, 7018 OO4O 0001 1393 2188 7018 OO4O O00 1343 e256

7018 O040 gO01 1393 211749 | 7028 0040 000% 1393 2172 © 7028 0040 ool 1393 2245
7018 GO40 GOOL 13493 2065 7028 OO40 000% 1393 21bY~ 7018 OY DOL Ease aes”

 
Case 1:18-cv-01387-CFL Document 246 Filed 03/28/19 Page 2 of 7

nine separate causes of action premised on a variety of tort, constitutional, and statutory bases.!
The government has moved to dismiss the complaint pursuant to Rule 12(b)(1) of the Rules of
the Court of Federal Claims (“RCFC”) for lack of subject-matter jurisdiction. United States’
Mot. to Dismiss (“Def.’s Mot.”), ECF No. 134. Because the court lacks subject-matter
jurisdiction over the plaintiffs’ claims, the government’s motion to dismiss the complaint is
GRANTED. The remaining motions by the government and the plaintiffs are all DENIED as
moot.

BACKGROUND

This litigation commenced on September 7, 2018, when the twenty named plaintiffs filed
their complaint with the court. Compl., ECF No. 1. Soon after the filing, however, the plaintiffs
moved to amend their complaint to add additional plaintiffs and causes of action. Pls.’ Mot. to
Am. Sealed Compl. (“Am. Compl.”), ECF No. 4.7 In the first amended complaint, the plaintiffs
allege nine claims against the federal government and a broad array of government officials in
their individual capacities. See, e.g., Am. Compl. 4] 49 (naming the United States as a
defendant), 50 (naming the Secretary of the Treasury as a defendant), 51-89 (naming 39 other
government employees), 90 (naming 100 “unknown others” as defendants).

Specifically, the plaintiffs allege: (J “intentional interference with the person [and]
invasion of privacy,” Am. Compl, at 75-78; (1) “intentional interference with property, trespass
to land, trespass to chattels and chattel paper instruments,’ Am, Compl. at 78-82, (IID)
“violations of procedural and fundamental due process of law pursuant to 5 U.S.C. § 552(a),
[and] the [Fourth], [Fifth], and [Fourteenth] Amendments [as well as to violations of state
constitutions]... ,” Am. Compl. at 82-84; (IV) “violations of civil rights ... ,” Am. Compl. at
85-89; (V) “abuse of process,” Am. Compl. at 89-93; (VD) violations of [various tax laws and
regulations] culminating in unlawful conduct of an enterprise through a pattern of racketeering
activity and mail fraud,” Am. Compl. 94-98; (VID “common law joint tortfeasor” liability, Am.
Compl. at 98-99; (VIID “intentional infliction of emotional distress and mental anguish,” Am.
Compl. at 99-102; and (IX) “defamation, libel and slander,” Am. Compl. at 102-04. Plaintiffs
seek monetary and equitable relief for each of these claims. Am, Compl. at 105-10.

The catalyst for these claims was a multitude of collection actions instituted by the IRS
from 2000 to 2017, along with a United States Tax Court decision related to some of the
collection actions. See Order of Dismissal for Lack of Jurisdiction, Barry v. [RS Comm'r, U.S.

 

'Plaintiffs have also filed a series of duplicative motions requesting ancillary relief,
including “Motion[s] to Claim and Exercise Constitutionally Secured Rights and Privileges,”
é.g., ECF Nos. 15-33, 36-37, 43. “Motion[s} for Default Judgment,” ¢.g., ECF Nos. 63-65, 67-
82, 85, 89-90, “Motion[s] to Strike,” ¢.g., ECF Nos. 91, 94, 96, 98, 100-101, 103, 105, 107, 109-
110, 112, 114, and “Motion[s] for Sanctions,” e.g., ECF Nos. 150-151, 154, 156, 158.

Plaintiffs’ first amended complaint is 944 pages long and does not include page
numbers. Therefore, all citations to the first amended complaint will refer to numbered
paragraphs or the ECF page number.

 
Case 1:18-cv-01387-CFL Document 246 Filed 03/28/19 Page 3 of 7

Tax Court, No, 9682-18 (July 23, 2018).? Among other things, the plaintiffs contend that
because the Tax Court dismissed Mr. Barry’s petition for lack of jurisdiction, see e.g., Am.
Compl. 4 157, the IRS lacked jurisdiction to take any action regarding the several tax issues and
therefore acted without authority. In short, the plaintiffs contend that if the U.S. Tax Court lacks
jurisdiction over a tax issue, then any action taken by the IRS regarding that tax issue must be
outside the scope of the agency’s powers and therefore ultra vires.

The complaints were initially filed under seal because they contained unredacted personal
information. Accordingly, the government moved to require plaintiffs to file a redacted version
of the complaint that omitted all sensitive personal information, see Mot. . . . for a Redacted
Version of the Compl., ECF No. 6, arguing that “public access to judicial documents” is a
“common law right,” id, at 2 (citations omitted). The court granted the government’s motion on
November 20, 2018, and required the plaintiffs to “file redacted versions of their complaint, first
amended complaint, and second amended complaint that omit all personal information.” Order
of Nov. 19, 2018, ECF No. 12.4

Additionally, two individual plaintiffs, Rosemarie M. Lastimado-Dradi and Paul K.
Meyer, filed notices with the court in which they sought to act as representatives for other
plaintiffs. See Notice of Rosemarie M. Lastimado-Dradi (Nov. 16, 2018), ECF No. 10, Notice of
Paul K. Meyer (Nov. 16, 2018), ECF No. 11. On November 19, 2018, the court denied
plaintiffs’ request, ruling that RCFC 83.1(a)(3) “limits the ability of pro se plaintiffs to represent
other pro se litigants before this court.” Order of Nov. 19, 2018, ECF No. 13.5 Subsequently,
plaintiffs filed numerous duplicative motions. See supra, at 2 n. 1.

Proceedings in this case were suspended due to the lapse in government appropriations
for the Department of Justice, which began on December 21, 2018. See Mot. for Stay of Case
Proceedings in Light of Lapse of Appropriations (Jan. 2, 2019), ECF No. 61; Order Granting in
Part and Denying in Part [Motion for Stay] (Jan, 7, 2019), ECF No. 62. Plaintiffs opposed the
suspension and thereafter filed various motions, asking the court to vacate its order suspending
the case and also to strike the government’s motion to stay. See, e.g., Mot. to Strike Mot. for
Stay, filed by Joel Adeyemi Omotosho (Jan. 22, 2019), ECF No. 91; Mot. to Vacate Order on
Mot. to Stay, filed by Radames Rodriguez (Jan. 22, 2019), ECF No. 102.

The case resumed on January 31, 2019, after the restoration of funding. See Notice of
Restored Appropriations, ECF No. 131, Soon thereafter, the government responded to the

 

3The collection actions included imposition of liens, levies on property, wage
garnishment, and seizing of assets for the non-payment of taxes or collection of taxes. See, e.g.,
Am, Compl. at 4139.

4On November 16, 2018, plaintiffs had filed a motion to further amend their complaint,
see ECF No. 9, and the court had not acted on that motion by November 19, 2018.

‘Because the plaintiffs did not fall into one of the exceptions to RCFC 83.1(a)(3), the
court required that “each plaintiff in this case must be responsible for his or her own claims.”
Order of Nov. 19, 2018, at 2. The court also noted that “RCFC 17 requires that ‘any action must
be prosecuted in the name of the real party at interest.”” /d. (quoting RCFC 17(a)(1)).

3

 
Case 1:18-cv-01387-CFL Document 246 Filed 03/28/19 Page 4 of 7

plaintiffs’ numerous motions for default judgment by moving to dismiss the complaint for lack
of jurisdiction pursuant to RCFC 12(b)(1), ECF No. 134, and also by moving to amend the
caption to remove the names of individual defendants, ECF No, 132, The plaintiffs responded
by filing a flurry of their own motions and responses over the next month. See, ¢.g., Resp. to
Mot. to Dismiss, filed by Karrine N. Montaque (Feb. 25, 2019), ECF No. 141; Mot. for
Sanctions Pursuant to Rule 11, filed by Moses Nelson (Feb. 27, 2019), ECF No. 151; Reply to
Resp. to Mot. for Default Judgment, filed by Leonicio Bautista (Mar. 7, 2019), ECF No, 213.
The government replied to the plaintiffs’ responses and responded to their motions for sanctions
on March 18, 2019, ECF Nos. 232, 233.

STANDARDS FOR DECISION
Rule 12(b)(1) — Lack of Subject-Matter Jurisdiction

As a threshold matter, jurisdiction must be established before the court may proceed to
the merits of a case. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998), When
jurisdiction is challenged, the plaintiff bears the burden of establishing subject matter
jurisdiction, M. Maropakis Carpentry, Inc. v, United States, 609 F.3d 1323, 1327 (Fed. Cir.
2010). Although a pro se litigant is afforded some leniency as to legal formalities, this does not
relieve him or her from meeting his or her jurisdictional burden. Kelley v. Secretary, United
States Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987).

The Tucker Act provides this court with jurisdiction to entertain “any claim against the
United States founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C, § 1491(a)(1). The
Tucker Act, however, is a jurisdictional statute that creates no substantive right to money
damages. In re United States, 463 F.3d 1328, 1333 (Fed. Cir. 2006). Thus, to establish
jurisdiction, a plaintiff is required to “point to a substantive right to money damages against the
United States.” Hamlet v. United States, 63 F.3d 1097, 1101 (Fed. Cir. 1995) (citing United
States v. Testan, 424 U.S. 392, 398 (1976)).

A complaint raising claims that are outside this court’s jurisdiction must be dismissed, for
the court has no adjudicative power over it. RCFC 12(h)(3) (“If the court determines at any time
that it lacks subject-matter jurisdiction, the court must dismiss the action.”); see also Steel Co.,
523 US. at 94-95; Thoen v, United States, 765 F.2d 1110, 1116 (Fed, Cir. 1985); Gray v, United
States, 69 Fed. Cl. 95, 98 (2005) (citing Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1868).

ANALYSIS
A. Rule 12(b)(1) — Lack of Subject-Matter Jurisdiction

1. Counts I If, V, VU, VIL and IX Allege Tort Claims and Cannot be Heard by this
Court

 
Case 1:18-cv-01387-CFL Document 246 Filed 03/28/19 Page 5 of 7

“Federal courts are courts of limited jurisdiction,’ and [the Court of Federal Claims] is
no exception.” Gray, 69 Fed. Cl. at 98 (quoting RHI Holdings, Inc. v. United States, 142 F.3d
1459, 1461) (Fed. Cir. 1998) (internal citation omitted)), And, for this court to have jurisdiction,
Congress must consent for the federal government to be sued through a waiver of sovereign
immunity. Id, (citing United States vy. White Mountain Apache Tribe, 537 U.S. 465, 472 (2003)).
Sovereign immunity, as a principle, immunizes the government from civil liability or criminal
prosecution. The government, however, has waived sovereign immunity in certain, defined
circumstances. In interpreting these waivers, courts follow the “established practice of
construing waivers of sovereign immunity narrowly in favor of the sovereign.” /d. at 102 (citing
Lane v. Pena, 518 U.S. 187, 195 (1996)); see also Lane, 518 U.S. at 187 (“A waiver of sovereign
immunity must be unequivocally expressed in statutory text... will not be implied .. . [and] will
be strictly construed.”) (citations omitted)).

The Tucker Act is one of the waivers to the government’s sovereign immunity. “As
interpreted by the United States Supreme Court, the Tucker Act waives sovereign immunity to
allow jurisdiction [for the United States Court of Federal Claims] over claims against the United
States (1) founded on an express or implied contract with the United States, (2) seeking a refund
from a prior payment made to the government, or (3) based on federal constitutional, statutory,
or regulatory law mandating compensation by the federal government for damages sustained.”
Kemper v. United States, 138 Fed. Cl. 1, 14 (2018) (citing United States v. Navajo Nation, 556
U.S. 287, 289-90 (2009)) (other citations omitted). But the Tucker Act does not waive sovereign
immunity with regards to tort claims. “[T]he United States Court of Federal claims lacks . . .
jurisdiction to entertain tort claims.” Shearin v, United States, 992 F.2d 1195, 1196-97 (Fed. Cur.
1993); see also Schillinger v. United States, 155 U.S. 163, 169 (1894) (“[C]ases sounding in tort
are not cognizable in the court of claims.”); Minehan v. United States, 75 Fed, Cl. 249, 259
(2007) (“[T}he Court of Federal Claims has no jurisdiction over claims which lie in tort.”); see
also 28 U.S.C. § 1491(a)(1). Congress, when enacting the Tucker Act, explicitly excluded tort
claims from the court’s jurisdiction. 28 U.S.C. § 1491(a)(1) (Vesting jurisdiction in this court
for “any claim against the United States . . . not sounding in tort.”) (emphasis added). Thus, in
light of the express text of the Tucker Act, there is no question that this court cannot entertain
tort claims against the government.

The plaintiffs have accused the government of a wide variety of tortious conduct. For
example, Count I alleges, “intentional invasion of person [and] privacy” through conduct by the
IRS, Am. Compl. at 75-78, while Count IX alleges “defamation, libel, and slander,” Am. Compl.
at 102-04. As Congress has not waived its sovereign immunity for this court to hear these and
similar tort claims, and Counts I, II, V, VII, VIII, and IX of the plaintiffs’ complaint all plead
claims based on tort, the court cannot hear these claims and they must be dismissed pursuant to
RCFC 12(b)(1) for lack of jurisdiction.

2. Counts I, IV, and VI Cannot be Heard by this Court as they are Not Money-
Mandating

The plaintiffs’ other enumerated claims against the government are primarily
constitutional in nature. Count JI] alleges “violations of procedural and fundamental due process
of law pursuant to 5 U.S.C. § 552(a), [and] the [Fourth], [Fifth], and [Fourteenth] Amendments.”

 
Case 1:18-cv-01387-CFL Document 246 Filed 03/28/19 Page 6 of 7

Am. Compl. at 82-84. Count IV alleges “violations of civil rights” pursuant to various statutes,
Bivens y. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971), and the Fourth and Fifth
Amendments. Am. Compl. at 85-89.

As previously stated, the Tucker Act is a jurisdictional statute that creates no substantive
right to money damages. In re United States, 463 F.3d 1328, 1333 (Fed. Cir. 2006). To
establish jurisdiction, plaintiffs must “point to a substantive right to money damages against the
United States.” Hamlet, 63 F.3d at 1101 (citing Testan, 424 U.S, at 398). Thus, a claim must be
money-mandating for this court to have jurisdiction under the Tucker Act. See Jan’s Helicopter
Serv., Inc. v. F.A.A., 525 F.3d 1299, 1308 (Fed. Cir. 2008) (quoting Greenlee Cty. v. United
States, 487 F.3d 871, 876 (Fed. Cir. 2007)); see also In re United States, 463 F.3d at 1333-34
(“A substantive law is money-mandating only if it ‘can be fairly interpreted as mandating
compensation by the [federal [g]overnment for the damage sustained.’”) (quoting United States
y. Mitchell, 463 U.S. 206, 217 (1983)) (alteration added).

-Here, however, the constitutional provisions upon which the plaintiffs base their
complaint on are not money-mandating. First, the Due Process Clause of the Fifth Amendment
is not money-mandating. See In re United States, 463 F.3d at 1335 n.5 (“We agree that because
the Due Process Clause is not money-mandating, it may not provide the basis for jurisdiction
under the Tucker Act.”); see also Mullenberg v. United States, 857 F.2d 770, 772-73 (Fed. Cir.
1988) (“[I]t is firmly settled that [the Due Process Clause of the Fifth Amendment] do[es] not
obligate the United States to pay money damages. . . . [and] do not trigger Tucker Act
jurisdiction.”) (citations omitted)). Second, the Due Process Clause of the Fourteenth
Amendment is also not money-mandating. See Smith v. United States, 709 F.3d 1114, 1116
(Fed. Cir, 2013) (“The law is well settled that the Due Process Clauses of both the Fifth and
Fourteenth Amendments do not mandate the payment of money and thus do not provide a cause
of action under the Tucker Act.”) (citing LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed, Cir.
1995)); see also Nie v. United States, 124 Fed. Cl. 334, 341-42 (2015), Third, although the exact
basis of the plaintiffs’ Fourth Amendment claim is not apparent, this court is nevertheless
powerless to hear it. Milgroom v, United States, 122 Fed. Cl. 779, 800 (2015) (“This court [] is
without jurisdiction to hear claims alleging violations of the Fourth Amendment.”) (citing,
among others, Roberson v. United States, 115 Fed. Cl. 234, 240 (2014) (“[T]he Fourth
Amendment is not money-mandating.”)) (other citations omitted). Accordingly, the
constitutional claims set out in Counts III and IV of the plaintiffs’ complaint must be dismissed
pursuant to RCFC 12(b)(1) for lack of jurisdiction.

Plaintiffs also allege Bivens claims against the government for the “heavy handed
collection action[s] against the [p]laintiffs by seizing privacy property chattels and chattel paper
instrument bank accounts, garnishing paychecks, placing liens on land and homes, implementing
a violent search invading the privacy of [p]laintiffs without just probable cause, among other
egregious ultra vires actions.” Am, Compl. ¢ 194. But Bivens actions are outside of this court’s
jurisdiction. See Brown v. United States, 105 F 3d 621, 624 (Fed. Cir. 1997). “In Bivens, the
Supreme Court held a party may, under certain circumstances, bring an action for violations of
constitutional rights against [g]overnment officials in their individual capacities.” Jd. (citing
Bivens, 403 U.S. 388). This court, however, may only hear claims against the United States,
“not against individual federal officials.” Jd. (citing 28 U.S.C. § 1491 (a)). Thus, all claims

 
Case 1:18-cv-01387-CFL Document 246 Filed 03/28/19 Page 7 of 7

based on Bivens in Count IV must be dismissed pursuant to RCFC 12(b)(1) for lack of
jurisdiction,

Count IV further alleges violations civil rights pursuant to 28 U.S.C, § 1343(a) and 42
U.S.C. § 1985. But like plaintiffs’ other claims, this court lacks jurisdiction to hear claims
arising under these statutes. 28 U.S.C. § 1343(a)(3) “specifically provides for jurisdiction in the
United States District Courts,” not this court, Kortlander v. United States, 107 Fed. Cl. 357, 370
(2012). In turn, this court cannot hear § 1985 claims. See 28 U.S.C. § 1343(a) (vesting district
courts with “original jurisdiction” for any civil action “[t]o recover damages .. . by any act done
in furtherance of any conspiracy mentioned in [42 U.S.C. § 1985]” and “[t]o redress the
deprivation, under color of any State law ... of any right, privilege or immunity secured by the
Constitution of the United States.”); see also Sharpe v. United States, 112 Fed. Cl. 468, 476
(2013) (“[J]urisdiction to hear such a claim [arising under 42 U.S.C. § 1985 in conjunction with
28 U.S.C. § 1343(a)] belongs exclusively to the district courts ... and the Court of Federal
Claims is not a district court.”) (citing Ledford v. United States, 297 F.3d 1378, 1382 (Fed. Cir.
2002) (per curiam)). Thus, all claims in Count IV relating to 28 U.S.C. § 1343(a) and 42 U.S.C,
§ 1985 must be dismissed pursuant to RCFC 12(b)(1) for lack of jurisdiction.®

3. Civil Rico Class Actions Cannot be Maintained Against the Government

Throughout their amended pleadings and motions, the plaintiffs refer to their complaint
as a “Verified Civil R.I.C.O. Complaint.” See, e.g., Am. Compl. at 3, But any claims relating to
a civil RICO action must also be dismissed. “Established case law under RICO makes it clear”
that neither the United States nor an agency of the United States can “commit a crime actionable
under RICO.” Wolf v. United States, 127 Fed. Appx. 499, 500-01 (Fed. Cir. 2005). In essence,
as the government “cannot be liable for criminal acts under RICO... it cannot be liable for
damages under civil RICO provisions.” Jd. Accordingly, all claims in the complaint to a civil
RICO action must be dismissed pursuant to RCFC 12(b)(1) for lack of jurisdiction.

CONCLUSION

For the reasons stated, defendant’s motion to dismiss is GRANTED.’ The clerk shall
enter judgment in accord with this disposition.

No costs.

It is so ORDERED.
LA”

Charlés  Lettow
Senior Judge

 

6This court also lacks jurisdiction over criminal claims, see Joshua v, United States, 17
F.3d 378, 379 (Fed. Cir, 1994), and accordingly, the criminal allegations of Counts IV and VI
cannot survive.

7AIl of the other pending motions are DENIED as moot.

| 7
7018 0040 0001 2393 226? = ug o040 COOL 1393 2317 = 7018 DONO 001 1393 2216

~Fou8 O840 O01 4393 2270 = 708 COwO 0001 1393 2300 = 7ola OO4O Gno. 1393 2331
7018 0040 OOOL 1393 2324

7048 0040 0001 1393 2263 7028 O40 OOOL 1393 2294

 
